PER Cueiam.
The sole question for the jury to determine in the eourt below was simply this: What wias the fair market mlue of the land, and the improvements thereon, which the City of Greensboro condemned for municipal purposes, as of 5 May' 1958?
The petitioner and the respondents offered numerous witnesses who testified as to the fair market value of the 10.692 acres of land, involved in this condemnation proceeding, as of 5 May 1958. The appellants have brought forward 27 assignments of error, based on 99 exceptions, most of ‘them being directed to the admission or exclusion of evidence. However, after a careful examination of these assignments of error and the exceptions upon which they are based, we are constrained to hold that no prejudicial error of sufficient magnitude to justify a new trial is made to appear.
In the trial below there is in law
No Error.